DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claim 2 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The technical feature of claim 2 is a circumferential flanged manifold wall positioned substantially along a central axis defined by the lower outlet portion and the technical feature of claim 1 is at least two circumferential flanged manifold walls with a central screen section extending across the tee-section.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 25 is objected to because of the following informalities:
Claim 25, line 2-3 recites, “…the screen intake assembly and further comprising…” This appears to be a typo and it is believed the claim should read, “…defines an external flange wall and further comprising…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 and 25 recite the limitation "the central axis".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a central axis defined by the lower outlet portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, 7-8, 14 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swan US 2,674,376.

Claim 1, Swan teaches a screen intake assembly comprising: a central manifold including a lower outlet portion (3) and tee-section, the tee-section including at least two circumferential flanged manifold walls (7), a pair of screen sections (the end portions of 4) fluidly connected to the two circumferential flanged manifold walls on opposed sides of the tee-section and a central screen section (the middle portion of 4) substantially extending across the tee-section (fig. 1-2, see below). Dictionary.com defines circumferential as, “of, at or near the circumference”. The flange manifold walls (7) of Swan are at or near the circumference of the screen sections of (4) and is therefore considered to be “circumferential” as the broadest reasonable interpretation of the claim language is taken.

    PNG
    media_image1.png
    399
    676
    media_image1.png
    Greyscale

Claims 4, 7-8, 14 and 25, Swan further teaches the central screen section extends across a central axis defined by the lower outlet portion (fig. 1-2); the lower outlet portion includes a fluid intake portion selected from a lower screen portion (fig. 1); each of the pair of screen section comprises at least two screen portions, each section can be divided into two portions, arranged along a screen axis transverse to a central axis defined by the lower outlet portion, such that a screen length along the screen axis is defined by the sum of the length of each screen portion and the central screen section (fig. 1); and each of the at least two circumferential flanged manifold walls defines an external flange wall, and further comprising at least one external support rib (10) residing between the at least two external flanged manifold walls, the external support rib arranged transversely to a central axis defined by the lower outlet portion (fig. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm US 2012/0298572.

Claim 9, Swan teaches the screen intake assembly of claim 1 but does not teach the central manifold comprises an internal flow modifier.
Ekholm teaches a screen intake assembly comprising: a central manifold including an lower outlet portion and tee-section, the tee-section including two flanged manifold walls and a pair of screen sections fluidly connected on opposed sides of the tee-section and the central manifold further comprises an internal flow modifier (160, 170,180) internal to the screen sections (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to use the flow modifier because the flow modifier reduce the entrance velocity of fluid through the screen and prevents debris clogging (paragraph 14).
Claims 12-13, Swan in view of Ekholm teaches the assembly of claim 9 and Ekholm. Ekholm states the details of the flow modifiers are disclosed in US 6,051,131 which is incorporated herein in its entirety (paragraph 14). US ‘131 to Maxson teaches that between flow modifiers (42’) and (52) a plurality of radially extending and 
Claim 15, Swan teaches the screen intake assembly of claim 1 but does not teach an expandable internal flow member within the pair of screen sections and the central screen.
Ekholm teaches a screen intake assembly comprising: a central manifold including an lower outlet portion and tee-section, the tee-section including two flanged manifold walls and a pair of screen sections fluidly connected on opposed sides of the tee-section and the central manifold further comprises an expandable internal flow member (160, 170,180) within the screen sections (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to use the flow member because the flow modifier reduce the entrance velocity of fluid through the screen and prevents debris clogging (paragraph 14). The recitation of the flow member being expandable is a recitation of intended use and the flow member of Ekholm may have additional element attached to it to “expand” it and it is therefore considered to be expandable.
Claim 18, Swan teaches the screen intake assembly of claim 1 but does not teach a V-shaped wire wrapped and welded to a support member.
Ekholm teaches the screen sections comprise a first length of V-shaped wire continually wrapped and welded to a support member to define a first wire gap and a .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm US 2012/0298572 as applied to claim 9 above, and further in view of Barnes US 7,575,677.

Claim 10, Swan in view of Ekholm further teaches an internal flow modifier pipe (180) and at least one radial support member mounted between the internal and external flow modifier pipe (Ekholm incorporates US 6,051,131 which teaches the radial support member in col. 3, lines 45-50). Swan in view of Ekholm do not teach a perforated flow modifier pipe. Ekholm teaches the flow modifier pipes are designed to keep the average flow through the screens surface as uniformly distributed as possible. Barnes teaches a screen intake assembly comprising a perforated flow modifier pipe (540) within a screen section (fig. 1-8). It would have been obvious to one of ordinary skill in the art to provide perforation to the modifier pipe because the perforation allow for equalization of the velocity across the screen and eliminates hot spots or dead spots and ensures uniform and equal flow rates through the screen (col. 10, line 3-35).
Claim 11, Ekholm further teaches a divider plate (210) mounted within the lower outlet portion (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to .

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Barnes US 7,575,677.

Claim 16, Swan does not teach a non-circular cross section. Barnes teaches an intake screen assembly with a screen section (202) having a non-circular cross section along a screen axis (fig. 2). The recitation of a non-circular cross section is merely a recitation of a change of shape of the screen section. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). A non-circular cross section is known in the art as demonstrated by Barnes and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17, Barnes further teaches a screen height and width where the width is greater than the height (fig. 2). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). The recited shape is known in the art as demonstrated by Barnes and would have been well within the normal capabilities of one of ordinary skill in the art. The claim .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm US 2012/0298572 and Richmond US 5,545,318.

Swan teaches the screen intake assembly of claim 1 but does not teach a V-shaped wire wrapped and welded to a support member.
Ekholm teaches the screen sections comprise a first length of V-shaped wire continually wrapped and welded to a support member to define a first wire gap and a first wire height (paragraph 12). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Ekholm does not teach a first and second wire with different heights.
Richmond teaches a screen intake assembly comprising: a screen section (22) comprising first and second lengths of wire (80, 82) on a support member, the first length defining a first wire gap and first wire height, the second length of wire positioned between adjacent the first lengths of wire and having a second wire height less than the first wire height such that a second wire gap is defined between the second length of wire and each adjacent first length of wire, the second wire gap being less than the first wire gap (fig. 5a). It would have been obvious to one of ordinary skill in the art to use .

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Gordon US 2005/0241282.

	Claim 20, Swan teaches the screen intake assembly of claim 1 but does not teach an oscillator assembly.
	Gordon teaches a screen intake assembly comprising: a screen section (12) and an oscillator assembly (2300) inducing vibrations on the screen section, the oscillator located in a filtered fluid pathway (fig. 1-24). It would have been obvious to one of ordinary skill in the art to place an oscillator in the central manifold, as this is where the filtered fluid is located, and the oscillator provides vibrations to the screen and helps reduce fouling of the filters reducing maintenance costs (paragraph 125).
	Claim 22, Gordon further teaches the filtered fluid flow is converted to rotational energy with a turbine or propeller style assembly to power the oscillator assembly (fig. 23-24).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Gordon US 2005/0241282 as applied to claim 20 above, and further in view of Morin US 4,578,186.

Swan in view of Gordon teaches the assembly of claim 21 but does not teach a remote power source for the oscillator assembly. Providing a remote power source for an oscillator assembly is a known technique in the art as demonstrated by Morin (fig. 4, remote source (92)). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Gordon US 2005/0241282 as applied to claim 20 above, and further in view of Ekholm US 2012/0298572.

Swan in view of Gordon further teaches the oscillator assembly comprises a flow-through oscillator (fig. 24) but does not teach an internal flow modifier.
Ekholm teaches a screen intake assembly comprising: a central manifold including an lower outlet portion and tee-section, the tee-section including two flanged manifold walls and a pair of screen sections fluidly connected on opposed sides of the tee-section and the central manifold further comprises an internal flow modifier (160, 170,180) internal to the screen sections (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to use the flow modifier because the flow modifier reduce the entrance velocity of fluid through the screen and prevents debris clogging (paragraph 14). Placing the oscillator assembly between the internal flow modifier and the screen sections would have been obvious as this is where the filtered fluid is located and the .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm et al. US 2013/0206706.

	Swan teaches the assembly of claim 1 but does not teach an internal air burst system.
	Ekholm teaches a screen intake assembly comprising: an internal air burst system comprising: a plurality of air burst pipes (120) radially arranged about a central screen axis defined by screen sections (210) and a central section (110) and a remote source of pressurized air (20) (fig. 4a, paragraph 63). It would have been obvious to one of ordinary skill in the art obvious to use the air burst system of Ekholm because the air burst system provides for a cleaning of the filter screens (abstract). The recitation of the pressurized air being radially, sequentially delivered through the plurality of air burst pipes is a process limitation and does not provide any further structural limitations to the apparatus.

Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive.
Applicant’s arguments are addressed in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778